Citation Nr: 0323773	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-16 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. N. Bland. Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to September 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied entitlement to service connection 
for post traumatic stress disorder (PTSD).

The Board notes that in his written argument of January 2003, 
the veteran's representative has raised the issue of 
entitlement to service connection for psychiatric disorders 
other than PTSD.  This issue has not been addressed by the 
RO.  Therefore, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
redefined VA's duty to assist a veteran in the development of 
a claim.  The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim, and that the 
requirements of the VCAA have in effect been satisfied.

The record reflects that the RO has obtained pertinent 
treatment records.  In addition, it afforded the veteran a VA 
examination in July 2002 to determine if he has PTSD.  This 
examination did not establish a diagnosis of PTSD.

The veteran and his representative have been provided with a 
statement of the case and a supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail.  In a 
letter dated in June 2002, the RO notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what the VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The Board finds that the VA notified the 
veteran and the veteran's representative of the information 
and any medical or lay evidence not previously submitted, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The veteran's representative argues that the RO failed to 
comply with the VCAA by not obtaining records which might 
verify his alleged in-stressors.  The Board disagrees.  As 
will be discussed below, the Board is denying the veteran's 
claim on the basis that he does not suffer from PTSD.  Based 
on the veteran's failure to prove this essential element, VA 
is not required to assist the veteran in proving the 
occurrence of an in-service stressor.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further notice or assistance to the 
veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2002).

Section 1154(b) does not negate the need for medical evidence 
of a nexus between a combat stressor and a current 
disability.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); Caluza v. Brown, 7 Vet. App. 498, 507 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he developed PTSD by experiencing 
traumatic events in the Persian Gulf War.

The essential question in this case is whether the veteran 
has PTSD.  As noted above, medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) is 
required.

The record contains no treatment records reflecting a 
diagnosis of PTSD.  VA treatment records dated from July 2001 
to June 2002, indicate that the veteran was receiving 
treatment for depression and a generalized anxiety disorder.  
In the July 2002 VA examination report, the examiner based 
his opinion upon an examination of the veteran and a review 
of the pertinent history, and provided the supporting 
rationale for the conclusions reached.  The examiner stated 
that the veteran did not meet the diagnostic criteria for the 
diagnosis of PTSD either in terms of specified identified 
traumatic events or on going symptoms.  The examiner stated 
that the stressors identified by the veteran do not meet 
Criterion A for a traumatic event and the veteran did not 
appear to be experiencing significant impairment in 
occupational, academic or social functioning.  The examiner 
concluded that the veteran was encouraged to continue with 
individual psychotherapy to assist with managing symptoms 
related to his ongoing anxiety.

The veteran's own implied assertions that he currently has 
PTSD are of no probative value since lay persons such as the 
veteran are not competent to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

The Board therefore concludes that the preponderance of the 
evidence establishes that the veteran does not have PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

